Citation Nr: 1242486	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  08-39 054	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  The propriety of the reduction of the 100 percent rating for posttraumatic stress disorder (PTSD), effective December 1, 2007.

2.  Entitlement to a rating in excess of 30 percent for the period of December 1, 2007 to April 5, 2008; in excess of 70 percent for the period of April 6, 2008 to May 4, 2010; and in excess of 70 percent for the period of July 1, 2010, to the present.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 6, 2008.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1969.  He received the Vietnam Service Medal, the Vietnam Campaign Medal, the National Defense Service Medal, the Rifle Marksman Badge, and the Purple Heart Medal.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a an August 2007 rating decision, which implemented the decrease in the rating from 100 percent to 30 percent, effective from December 1, 2007.  

In an August 2010 RO rating decision, the RO increased the rating for PTSD to 50 percent, effective from March 10, 2010, assigned a 100 percent rating due to hospitalization over 21 days, effective from May 5, 2010, assigned a 50 percent rating, effective from July 1, 2010, and granted a TDIU, effective March 10, 2010.

The matter was previously before the Board in April 2011, at which time the Board affirmed the propriety of the reduction of the rating for PTSD from 100 percent to 30 percent, granted an increased rating for PTSD to 70 percent, effective April 6, 2008, and granted entitlement to TDIU, effective April 6, 2008.  

The Veteran appealed, and in July 2012, the Court of Appeals for Veterans Claims (Court) issued an Order granting the Joint Motion for Remand filed by the appellant and VA.  As a result of that order, the Board's April 2011 decision was remanded, to the extent that it (1) affirmed the propriety of the reduction of the 100 percent rating for PTSD; (2) denied an increased rating for PTSD in excess of 30 percent for the period of December 1, 2007 to April 6, 2008; (3) denied an increased rating for PTSD in excess of 70 percent from April 6, 2008; and (4) denied an effective date earlier than April 6, 2008 for TDIU.

The Joint Motion for Remand instructed the Board to consider, inter alia, the Court's Order, the Joint Motion for Remand, and the Appellant's brief in the readjudication of the Veteran's claims.  Those documents, as well as the entirety of the Veteran's claims file, and the Veteran's Virtual VA electronic record, have been considered in this decision.

During the course of his appeal, the Veteran requested a hearing at the Board. A statement from the Veteran's representative, dated in January 2011, indicates that he wished to withdraw the hearing request.  Thus, the hearing request is withdrawn. See 38 C.F.R. § 20.704 (2012).



FINDINGS OF FACT

1.  A rating decision dated in August 2007 reduced the evaluation for service-connected PTSD from 100 percent to 30 percent, effective December 1, 2007; the 100 percent evaluation was in effect for less than 5 years.

2.  At the time of the rating reduction there was not an examination disclosing material improvement in the Veteran's PTSD under the ordinary conditions of life while the Veteran was fully employed.

3.  The restoration of the 100 percent rating for PTSD renders moot the issues of entitlement to increased ratings for PTSD subsequent to the purported rating reduction.

4.  The restoration of the 100 percent rating for PTSD renders moot the issue of entitlement to TDIU prior to April 6, 2008.



CONCLUSION OF LAW

1.  The reduction in the rating assigned for PTSD, from 100 percent to 30 percent, effective December 1, 2007, was not proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105, 3.343, 3.344, 4.1, 4.15, 4.130, Diagnostic Code (DC) 9411 (2012).

2.  The appeals with regard to increased ratings for PTSD and TDIU prior to April 6, 2008 are moot.  38 U.S.C.A. § 7105(d)(5) (West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The Board is restoring the 100 percent rating for PTSD, which is essentially a full grant of the benefit sought.  There is no need for further notice or development to assist the Veteran in substantiating the claim.

Rating Reductions

VA may reduce the evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  38 C.F.R. § 3.105(e).  

Under 38 C.F.R. § 3.343(a), total disability ratings, when warranted by the severity of the condition and not granted purely because of hospital, surgical, or home treatment, or individual unemployability will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition.  Examination reports showing material improvement must be evaluated in conjunction with all the facts of record, and consideration must be given particularly to whether the Veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work or whether the symptoms have been brought under control by prolonged rest, or generally, by following a regimen which precludes work, and, if the latter, reduction from total disability ratings will not be considered pending reexamination after a period of employment (3 to 6 months).  38 C.F.R. § 3.343(a).

The Veteran's rating was reduced on the basis of a November 2006 examination.  The parties to the Joint Motion agreed that the findings on this examination were "very similar" to findings on the July 2005 examination, which had served as the basis for the grant of the 100 percent rating.  The parties also agreed that the mental status examinations were "nearly identical" and that there were only "minor differences" between the two examinations.

The terms of the Joint Motion are binding on the Board, and the Board cannot take actions contrary to the Joint Motion.  Russell v. Shinseki, 25 Vet. App. 26 (2011) (per curium).  A Joint Motion constitutes the mandate of the Court and the Board is obligated to follow that mandate.  Harris v. Brown, 7 Vet. App. 547 (1995).

In the instant case the parties to the JMR have essentially agreed that the November 2006 examination did not show material improvement, rather there were only minor differences between that examination and the examination that served as the basis for the grant of the 100 percent rating.  The Board is left with no basis for finding that the evidence at the time of the rating reduction showed material improvement.  Indeed, there is little basis for finding that the examination showed any improvement.  Accordingly, the rating reduction could not be in accordance with the requirements of 38 C.F.R. §§ 3.343, 3.344(c) (2012).  As such, the rating reduction was void ab initio, and the 100 percent rating is restored.  Kitchens v. Brown, 7 Vet. App. 320, 325 (1995) (Where VA reduces a disability rating without observing applicable regulation, such a rating reduction is void ab initio, and will be set aside as not in accordance with law).

Increased Rating for PTSD and TDIU prior to April 6, 2008

The Board's decision has the effect of restoring a 100 percent rating during the entire appeal period.  The issue of entitlement to ratings in excess of 30 and 70 percent for PTSD arose, because of the rating reduction that resulted in those rating being assigned.  The Board decision reestablishes a 100 percent rating during the period when the 30 and 70 percent ratings were granted.  Hence the Veteran is now in receipt of the maximum rating under law, and there is no longer an issue of fact or law.  As such the issue is rendered moot.

Similarly, the Court has recognized that a 100-percent rating under the Schedule for Rating Disabilities means that a veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Locklear v. Shinseki, 24 Vet. App. 311, 318, footnote 2 (2011), Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period).

The Board granted a TDIU in this case during the period after the 100 percent rating had been reduced.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The restoration of the 100 percent rating means that the Veteran has been in receipt of that rating during the entire appeal period.  The TDIU was granted on the basis of the effects of the PTSD.  Entitlement to a TDIU during the appeal period prior to April 6, 2008, is thus rendered moot.  Locklear, Herlehy.



ORDER

The reduction of the ratin
````

g for PTSD from 100 percent to 30 percent, effective December 1, 2007, was not proper; the 100 percent rating is restored and the appeal is granted.

The issue of entitlement to a rating in excess of 30 percent for PTSD during the period of December 1, 2007 to April 5, 2008; and in excess of 70 percent for the period of April 6, 2008 to May 4, 2010; and July 1, 2010, to the present is dismissed as moot.

The issue of entitlement to a TDIU prior to April 6, 2008 is dismissed as moot.




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


